department of the treasury internal_revenue_service p o box cincinnati oh number release date date legend o m m m m o a u w w h n u h name of founder state date name of foundation trust dollar_figure amount of unusual grant dear employer_identification_number person to contact - id contact telephone numbers uil we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you were incorporated in the state of don e you were recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code the code you operate a camp for seriously ill children we have further determined that you are not a private_foundation within the meaning of sec_509 of the code because you are an organization of the type described in sec_509 and sec_170 of the code the camp is funded by donations you have received funding from individuals businesses corporations foundations civic groups and other organizations your public support has continued to grow you anticipate that this trend will continue you have a representative governing body made up of individuals with previous experience with organizations similar to yours you are requesting recognition of a proposed grant of dollar_figuref from t as an unusual grant under sec_1_170a-9 and related provisions of the regulations the grant is in the form of a charitable_bequest to you upon the passing of c no restrictions were placed on the bequest to pay off tax exempt bonds issued by you to fund the proceeds from this grant are to be used _ the construction of your facilities for which c had provided a personal guarantee any remaining funds will be used to partially fund your operations for up to one year and or to establish an endowment in the name of c c was your founder a review of your previously filed form_990 filings indicates that you previously received contributions from c during fiscal yearended also received contributions from g in previous years and20 you have c was not an employee board member or person in position to exercise control_over you you met the facts_and_circumstances_test in each of the years from treatment of the bequest as an unusual grant your public support percentage would be subject_to the law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation described in paragraph f i of this section to determine whether the percent support_test or the percent support limitation in paragraph f i of this section is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable support fraction if such contributions meet the requirements of paragraph f iii of this section the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a b c d e position of authority with respect to the organization such as a created the organization previously contributed a substantial part of its support or endowment stood in a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or was ina relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above e e e e e e e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer sec_1_509_a_-3 example read in conjunction with example provides an example of a bequest received by an organization from an individual not in control of the governing body in cash with no restrictions as to its use which contribution could be excluded as an unusual grant for the purpose of determining the one-third support_test application of law the proposed bequest constitutes an unusual grant within the meaning of sec_1 170a- f ii and related provisions of the regulations for exclusion as an unusual grant unusual and unexpected with respect to the amount and you received it due to your publicly supported nature additionally it would by reason of its size adversely affect your publicly supported status it is after reviewing the factors detailed in sec_1_509_a_-3 of the regulations we have determined that the proposed contribution constitutes an unusual grant although made by the founder the proposed contribution is in the form of a bequest was made in cash and has no restrictions as to its use the founder had no authority with respect to you as an officer or board further you have carried on a program of exempt_activities and have attracted public member support since inception of your organization you have met the public support tests yearly under facts and circumstances and will meet the one-third public support_test if the proposed bequest is treated as an unusual grant you are similar to the organization in sec_1_509_a_-3 example we'll make our determination_letter available for public inspection under internal_revenue_code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed _deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you don’t need to take any further action if you have any questions please contact the person listed in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted copy of letter
